ACCEPTED
                                                                                       03-14-00738-CV
                                                                                               5859687
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 6/29/2015 12:08:43 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-14-00738-CV

Elness Swenson Graham             § From the 200th DistrictFILED
                                                             CourtIN
Architects, Inc.,                 §                 3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                                  §                 6/29/2015 12:08:43 PM
      Appellant &                 §                     JEFFREY D. KYLE
      Cross-Appellee,             §                          Clerk
                                  §
v.                                §
                                  §
RLJ II-C Austin Air, LP, RLJ II-C §
Austin Air Lessee, LP and RJL     §
Lodging Fund II Acquisitions,,    §
                                  §
      Appellees &                 §
      Cross-Appellants.           §
                                  § Of Travis County, Texas
   ____________________________________________________________

                Cross-Appellants’ Unopposed Motion for
                  Extension of Time to File Reply Brief
    ____________________________________________________________

To the Honorable Justices of the Court of Appeals:

      RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP, and RJL Lodging

Fund II Acquisitions (“RLJ” collectively) are appellees and cross-appellants in the

above-referenced cause. RLJ respectfully moves pursuant to Texas Rule of

Appellate Procedure 10.5(b) to extend by fifteen days the time in which to file its

cross-appellants’ reply brief. In support thereof, RLJ would respectfully show the

court as follows:




Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                               Page 1
                                I. Current Deadline

      RLJ’s Cross-Appellants’ Reply Brief is currently due to be filed with this

Court on or before Wednesday, July 1, 2015. RLJ seeks an extension of fifteen

days, up to and including Thursday, July 16, 2015, of the time to file its Cross-

Appellants’ Reply Brief in this cause.

                      II. Explanation of Need for Extension

      RLJ’s request for this extension is based on the following facts. These facts

are within the personal knowledge of the undersigned counsel. In addition to a

heavy load of more routine litigation matters, between the filing of the appellees’

response brief on June 11 and the current due date of July 1 for the cross-

appellants’ reply brief, counsel has been required to turn his attention to Lyda

Swinerton Builders, Inc. v. Oklahoma Surety Company, civil case number 4:12-cv-

1759 in The United States District Court for the Southern District of Texas,

Houston Division, a case in which he is serving as an expert witness. The case has

been called to trial July 6, 2015, and is requiring immediate review of voluminous

materials in preparation for this testimony.

      It has also been necessary for Counsel to become involved in protracted

settlement discussion and analysis in connection with The Official Stanford

Investors Committee, et al. v. Breazeale, Sachse & Wilson, LLP, et al., Civil

Action No. 3:11-CV-00329-N in the United States District Court, Northern District

Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                               Page 2
of Texas and Janvey v. Adams & Reese LLP, Breazeale, Sachse & Wilson, LLP, et

al., Civil Action No. 3:12-CV-00495-N in the United States District Court,

Northern District of Texas. Counsel’s attention to two unfiled commercial claims

and related investigation and discovery, one involving Aspen Creek Apartments

and General Star Insurance Company and the other involving The Ranch at

Guadalupe and Kenmore, Inc., has also been required.

      Finally, counsel has been diverted from work because of the serious illness

of a close relative and measures needed to assist with the recent fall of his elderly

mother.

      It is now apparent that despite the undersigned’s best efforts, it will not be

possible to complete an appropriate presentation of the Cross-Appellants’

arguments and authorities in reply in time for timely filing with this court by

Wednesday, July 1, 2015. Further, in light of the undersigned’s present workload,

the undersigned believes that if an extension of fifteen days to file RLJ’s Cross-

Appellants’ Reply Brief were granted, he would be able to complete and file said

brief in this matter on or before Thursday, July 16, 2015.

          III. No Previous Extensions of Cross-Appellants’ Reply Brief
                             Have Been Requested

      RLJ has neither requested nor received any prior extensions of time to file

the Cross-Appellants’ Reply Brief in this cause. It previously requested and

received an extension of thirty days for the filing of the Cross-Appellants’ Brief
Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                                Page 3
and the Appellees’ Response Brief in this matter. Similar extensions have been

requested and received by Appellant and Cross-Appellee.

                              IV. Relief Not Opposed

      On June 26, 2015, the undersigned conferred by telephone with Gregory N.

Ziegler, counsel for Appellant and Cross-Appellee, concerning this motion.

Mr. Ziegler advised that his client is not opposed to the granting of this motion.

                                V. Relief Requested

      Wherefore, for the foregoing reasons, RLJ respectfully requests that the

Court grant this motion and extend the time to file Cross-Appellants’ Reply Brief

from Wednesday, July 1, 2015, by fifteen days up to and including Thursday, July

16, 2015. RLJ further requests all other legal or equitable relief to which it may be

justly entitled under this motion.




Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                                  Page 4
                                        Respectfully submitted,

                                        MUNSCH HARDT KOPF & HARR PC

                                        /s/ Michael W. Huddleston
                                        Michael W. Huddleston
                                        State Bar No. 10148415
                                        3800 Ross Tower
                                        500 North Akard Street
                                        Dallas, TX 75201
                                        (214) 855-7500 Main Tel.
                                        (214) 855-7572 Direct Tel.
                                        (214) 855-7584 Main Fax
                                        mhuddleston@munsch.com

                                        ATTORNEYS FOR APPELLEES        AND
                                        CROSS-APPELLANTS




Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                        Page 5
                              Certificate of Conference

      On June 26, 2015, the undersigned spoke by telephone with counsel for

Appellant and Cross-Appellee, who advised that Appellant and Cross-Appellee is

not opposed to this motion.

                                              /s/ Michael W. Huddleston
                                              Michael W. Huddleston


                                Certificate of Service

      I certify that I served a true and correct copy of the foregoing document

upon counsel listed below on this 29th day of June, 2015 by e-file:

Weston M. Davis
Gregory N. Ziegler
Steven R. Baggett
Macdonald Devin, P.C.
1201 Elm Street
3800 Renaissance Tower
Dallas, TX 75270
                                              /s/ Michael W. Huddleston
                                              Michael W. Huddleston




Unopposed Motion for Extension of Time to File
Cross-Appellants’ Reply Brief                                             Page 6